Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The Claim focuses on 
1) Capturing trace data of an executing software program in a virtual machine
2) Capturing event-based sampling data (snapshot of a processor state) of the virtual machine
3) Combine the trace data and event-based data called combine packet stream.
4) Inserting time stamp counter into the combined packet stream
5) Store the packet stream in memory buffer as output page (e.g report) using guest physical address

There are prior art that talks about capturing trace data of an executing software program in a virtual machine and capturing event-based sampling data of the virtual machine.  For example Marron (US 20160292061) teaches "a snapshot component 114 configured to record a sequence of snapshots 116 of the virtual machine 110" (0027) and "the virtual machine 110 can include an event logger component 120 configured to log nondeterministic events during execution of the computer-executable program 108 as part of event logs 122"(0029).
 
However there are no prior art that talks about  1) Combine the trace data and event-based data called combine packet stream 2) Store the packet stream in memory buffer as output page (e.g report) using guest physical address 3) Map the guest physical address to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 02/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10496522 and US Patent No. 9965375 has been reviewed and is accepted.  The terminal disclaimer has been recorded.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191